



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Lu, 2020 ONCA 70

DATE: 20200130

DOCKET: C63233 & C63841

Watt, Tulloch and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Haishi Lu and Kai Hua Lin

Appellants

Darren Sederoff and Robert Cutruzzola,
    for the appellants

Kelvin Ramchand, for the respondents

Heard and released orally:
    January 24, 2020

On appeal from the convictions entered
    on April 15, 2016 and the sentences imposed on January 12, 2017 (C63233) and
    July 6, 2017 (C63841) by Justice Cathy Mocha of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellants appeal the sentences imposed upon
    them for production and possession for the purpose of trafficking in marijuana.
    The sentences were imposed after a joint trial. Each received a custodial
    sentence. The appellant Lu was also ordered to comply with the terms of the
    probation order upon release from custody.

[2]

In this court, the appellants seek substitution
    of a suspended sentence, or in the alternative, a custodial sentence within the
    range of sentence that may be served intermittently.

[3]

In our view, these appeals fail. Mindful of our
    authority to intervene on appeals from sentence under
R. v. Lacasse
,
    2015 SCC 64, [2015] 3 S.C.R. 1089, we are not persuaded that the sentencing
    judge erred in principle; failed to consider a relevant factor; or erroneously
    considered or placed undue emphasis on an aggravating or mitigating factor in
    determining the sentences she imposed.

[4]

In our view, the sentences imposed were and
    remain fit for these offenders and the offences they committed.

[5]

Leave to appeal sentence is granted, but the
    appeals from sentence are dismissed, save to the extent that any victim
    surcharge imposed by the sentencing judge is set aside. Any outstanding appeals
    from conviction are dismissed as abandoned.

David Watt J.A.

M. Tulloch J.A.

Gary Trotter J.A.


